DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 11/13/2020 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 23, 30, 37 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 24, 26-31, 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2017/0193705) in view of Sutherland et al. (US 2016/0025982) in view of Maciocci et al. (US 2012/0249741).

Regarding claim 23, Mullins discloses a method comprising: determining, by a processor, a geolocation of a user using an augmented reality device, based on a latitude of the geolocation, a longitude of the geolocation, an altitude of the geolocation, or a combination thereof (see para. 0027, where Mullins discusses GPS coordinate data and terrain data);
 (see para. 0027, where Mullins discusses GPS coordinate data and terrain data);
determining, by the processor, a first geolocation for a digital object, based on the geolocation of the user, the distance measurement, the map information, and the terrain information (see para. 0027, where Mullins discusses GPS coordinate data, map, and terrain data), 
displaying, by the augmented reality device, the digital object at the first geolocation (see para. 0027, where Mullins discusses displaying AR elements based on GPS coordinate data and terrain data).
determining, by the processor, a distance measurement between the geolocation of the user and a point from the geolocation of the user that the user is viewing within a field of view of the augmented reality device, wherein the point lies along a boundary within the field of view (see figure 5, para. 0070, where Sutherland discusses a distance measurement between the user of a AR device and a distance);
wherein the first geolocation exceeds a distance threshold from the geolocation of the user (see figure 5, para. 0040, 0070, where Sutherland discusses determining the distance to a first and second threshold from a user).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins with Sutherland to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mullins in this manner in order to improve calculate geographical positions of virtual objects by determining the distance of the user to the digital object using latitude 
Mullins and Sutherland do not expressly disclose wherein a size of the digital object when placed is proportioned based at least on the geolocation of the user.  However, Maciocci teaches wherein a size of the digital object when placed is proportioned based at least on the geolocation of the user (see para. 0140, 0142, where Maciocci discusses increasing or decreasing the size of a digital object based on the distance from the user VR device).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mullins and Sutherland in this manner in order to improve calculate geographical positions and size of virtual objects by determining the distance of the user to the digital object using latitude and longitude coordinates.  Furthermore, the prior art collectively includes each 

Regarding claim 24, Mullins discloses wherein determining the geolocation of the user is further based on determining an orientation of the augmented reality device based at least on receiving electrical signals at a position sensor (see para. 0027, where Mullins discusses GPS coordinate data, map, and terrain data).
The same motivation of claim 23 is applied to claim 24.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 26, Mullins discloses wherein determining the distance measurement between the geolocation of the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device is further based on receiving an input indicating  (see para. 0021, 0045, where Mullins discusses measuring the distance to object in the field of view of the user).
The same motivation of claim 23 is applied to claim 26.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 26.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 27, Mullins discloses wherein determining the distance measurement between the geolocation of the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device is further based on reflecting light or reflecting sound off the point that lies along the boundary (see para. 0015, where Mullins discusses reflecting light off an object in the field of view of the user).
The same motivation of claim 23 is applied to claim 27.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 27.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 28, Mullins discloses wherein the boundary is an environmental boundary (see para. 0025, where Mullins discusses physical object is a terrain or environment).
The same motivation of claim 23 is applied to claim 28.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with 

Regarding claim 29, Sutherland teaches wherein the boundary is a field of view boundary (see figure 5, para. 0040, 0070, where Sutherland discusses field of view thresholds).
The same motivation of claim 23 is applied to claim 29.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 29.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Claim 30 is rejected as applied to claim 23 as pertaining to a corresponding computer storage media.
Claim 31 is rejected as applied to claim 24 as pertaining to a corresponding computer storage media.
Claim 33 is rejected as applied to claim 26 as pertaining to a corresponding computer storage media.
Claim 34 is rejected as applied to claim 27 as pertaining to a corresponding computer storage media.
Claim 35 is rejected as applied to claim 28 as pertaining to a corresponding computer storage media.
Claim 36 is rejected as applied to claim 29 as pertaining to a corresponding computer storage media.
Claim 37 is rejected as applied to claim 23 as pertaining to a corresponding system.

Regarding claim 38, Mullins discloses further comprising a positioning module, wherein the processor is communicatively coupled to the positioning module, and wherein the positioning module is configured to determine the geolocation of the user using the augmented reality device, based on the latitude of the geolocation, the longitude of the geolocation, the altitude of the geolocation, or the combination thereof (see para. 0027, where Mullins discusses GPS coordinate data, map, and terrain data).
The same motivation of claim 23 is applied to claim 38.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 38.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 39, Mullins discloses further comprising a distance measurement device, wherein the processor is communicatively coupled to the distance measurement device, wherein the distance measurement device is configured to determine the distance measurement between the geolocation the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device, wherein the point lies along a boundary within the field of view (see para. 0021, 0045, where Mullins discusses measuring the distance to object in the field of view of the user).
The same motivation of claim 23 is applied to claim 39.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with 

Regarding claim 40, Mullins discloses wherein the processor is communicatively coupled to the display, wherein the display is configured to display the first digital object at the first geolocation within the field of view (see para. 0003, 0015, where Mullins discusses displaying images generated by the processor of the user view of the AR and real world environment).
The same motivation of claim 23 is applied to claim 40.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins and Sutherland with Maciocci to derive at the invention of claim 40.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Claim 41 is rejected as applied to claim 24 as pertaining to a corresponding system.
Claim 42 is rejected as applied to claim 26 as pertaining to a corresponding system.

s 25, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2017/0193705) in view of Sutherland et al. (US 2016/0025982) in view of Maciocci et al. (US 2012/0249741) in view of Mathey-Owens et al. (US 2018/0005438).

Regarding claim 25, Mullins, Sutherland, and Maciocci do not expressly disclose wherein the orientation of the augmented reality device is determined in a north-east-south-west plane.  However, Mathey-Owens teaches wherein the orientation of the augmented reality device is determined in a north-east-south-west plane (see para. 0108, where Mathey-Owens discusses the orientation of a user using the augmented reality device is determined in a north-east-south-west directions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mullins, Sutherland, and Maciocci with Mathey-Owens to derive at the invention of claim 25.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mullins, Sutherland, and Maciocci in this manner in order to improve calculate geographical positions of virtual objects by determining the distance of the user to the digital object using North, South, East, and West orientation directions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mullins, Sutherland, and Maciocci, while the teaching of Mathey-Owens continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating latitude and longitude coordinates including cardinal directions, North, South, East, and 

Claim 32 is rejected as applied to claim 25 as pertaining to a corresponding computer storage media.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ishikawa et al. (US 2017/0278486) teaches placing virtual objects based on the geolocation and adjusting the size based on the distance.

	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663